DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on February 8, 2022 is acknowledged.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 13, 14, 16, 17, 19-26, 28, 29, 31 and 32 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Shelton et al (2006/0049230).

Referring to claim 13, Shelton et al teaches an electrosurgical instrument (paragraph 0003), comprising: a pair of jaw members (14 and 16) configured to grasp tissue (paragraph 0035); a rack (170) configured to move along a longitudinal axis (paragraph 0050); a drive rod (96) disposed through the rack (170) and configured to move at least one of the pair of jaw members relative to the other of the pair of jaw members (paragraphs 0048 and 0050); a knife tube (28) coupled to the rack and configured to move along the longitudinal axis in response to movement of the rack (paragraph 0036; Figures 1 and 6); a first gear defining a first circumference; and a second gear fixed relative to the first gear and defining a second circumference greater than the first circumference, the second gear coupled to the rack about the second circumference such that rotation of the first gear induces rotation of the second gear to move the rack and knife tube along the longitudinal axis (paragraphs 0049-0051; Figures 5-10).

Referring to claim 14, Shelton et al teaches wherein the drive rod (96) is configured to move longitudinally within the knife tube (28) (paragraphs 0048 and 0050)

Referring to claim 16, Shelton et al teaches wherein the knife tube (28) is disposed distal to the rack (170) (paragraphs 0036 and 0050; Figures 1 and 5-10).

Referring to claim 17, Shelton et al teaches a trigger (26/34) disposed in direct contact with the first gear about the first circumference, the trigger configured to rotate 

Referring to claim 19, Shelton et al teaches wherein the drive rod (96) is configured to move relative to the rack (170) (paragraphs 0048 and 0050; Figures 5-10).

Referring to claim 20, Shelton et al teaches wherein the rack (170) is disposed on the drive rod (96) and configured to slidably move along the drive rod (paragraphs 0048 and 0050; Figures 5-6).

Referring to claim 21, Shelton et al teaches wherein the second gear defines a plurality of discrete teeth configured to engage a plurality of discrete teeth defined by the rack (paragraphs 0049-0051; Figures 5-10). 

Referring to claim 22, Shelton et al teaches wherein the first and second gears rotate about a common axis (paragraphs 0049-0051; Figures 5-10).

Referring to claim 23, Shelton et al teaches electrosurgical instrument (paragraph 0033), comprising: a rotatable trigger (26/34); a pair of jaw members (14 and 16) configured to grasp tissue (paragraph 0035); a rack (170) configured to move along a longitudinal axis(paragraph 0050); a drive rod (96) disposed through the rack and configured to move at least one of the pair of jaw members relative to the other of the pair of jaw members (paragraphs 0048 and 0050); a first gear defining a first 

Referring to claim 24, Shelton et al teaches wherein the first and second gears rotate about a common axis (paragraphs 0049-0051; Figures 5-10).

Referring to claim 25, Shelton et al teaches further comprising a knife tube (28) coupled to the rack (170) and configured to move along the longitudinal axis in response to movement of the rack (paragraph 0036; Figures 1 and 6).

Referring to claim 26, Shelton et al teaches wherein the drive rod (96) is configured to move longitudinally within the knife tube (28) (paragraphs 0048 and 0050)  

Referring to claim 28, Shelton et al teaches wherein the knife tube (28) is disposed distal to the rack (170) (paragraphs 0036 and 0050; Figures 1 and 5-10).



Referring to claim 31, Shelton et al teaches wherein the drive rod (96) is configured to move relative to the rack (170) (paragraphs 0048 and 0050; Figures 5-10).

Referring to claim 32, Shelton et al teaches an electrosurgical instrument (paragraph 0003), comprising: a rotatable trigger (26/34); an end effector (14/16) configured to treat tissue (paragraph 0035); a rack (170) configured to move along a longitudinal axis (paragraph 0050); a drive rod (96) disposed through the rack and configured to actuate the end effector (paragraph 0048 and 0050); 5D~ocket: H-US-01754.USC1 (203-6599 CON)Preliminary Amendmenta first gear in direct contact with the trigger such that rotation of the trigger rotates the first gear; and a second gear larger than the first gear and coupled to the rack, wherein rotation of the first gear induces rotation of the second gear to move the rack along the longitudinal axis (paragraphs 0049-0051; Figures 5-10).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15 and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shelton et al (2006/0049230) as applied to the claims above, and further in view of Williamson et al (6,024,741).
 	Referring to claims 15 and 27, Shelton et al teaches a reciprocating member/knife tube (28) however fails to expressly teach a knife.  Williamson et al teaches an analogous surgical instrument comprising a knife tube (29) and a knife (11) coupled to a distal end portion of the knife tube and configured to move along the longitudinal axis upon rotation of the trigger relative to the handle assembly (Col. 6, lines 14-24; Figures 1-6).  It would have been obvious to one of ordinary skill in the art at the time that the invention was made to modify the surgical instrument, as taught by Shelton et al, to include a knife, as taught by Williamson et al, in order to cut tissue engaged by the jaws (Col. 6, lines 14-24).

Claims 18 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shelton et al (2006/0049230) as applied to the claims above, and further in view of Shelton et al (2008/0300613) (hereinafter referred to as Shelton2).
Referring to claims 18 and 30, Shelton et al teaches trigger and a first gear, however fails to teach that the trigger defines a plurality of teeth configured to engage a plurality of teeth defined by the first gear.  Shelton2 teaches an analogous instrument comprising a trigger (54) defines a plurality of teeth configured to engage a plurality of teeth defined by the first gear (paragraph 0054).  It would have been obvious to one of ordinary skill in the art at the time that the invention was made to modify the trigger that engages the first gear, as taught by Shelton et al, to define a plurality of teeth configured to engage a plurality of teeth defined by the first gear, as taught by Shelton2, in order to allow the rotation of the trigger rotate the gear (paragraph 0054).  Furthermore, Shelton2 teaches that there are various suitable devices that can be used to perform the function of the device (paragraph 0054).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA M GOOD whose telephone number is (571)270-7480. The examiner can normally be reached Mon to Wed, 7am to 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMANTHA M GOOD/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794